Exhibit 10.2

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of September 8,
2014, by and between Annie’s, Inc., a Delaware Corporation (the “Company”),
General Mills, Inc., a Delaware Corporation (“Parent”), and John Foraker
(“Employee”) with reference to the following:

RECITALS

WHEREAS, Employee has been serving as the Chief Executive Officer of the Company
pursuant to the terms of an Employment Agreement, effective as of February 22,
2012, between Employee and the Company (the “Prior Agreement”);

WHEREAS, contemporaneous with the execution of this Agreement, Parent and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which a wholly owned subsidiary of the Parent shall be
merged with and into the Company (the “Merger”), effective as of the Closing
Date (as defined in the Merger Agreement);

WHEREAS, Employee is a holder of common stock of the Company and as such has a
substantial ownership interest in the Company and will receive significant
consideration from the consummation of the Merger;

WHEREAS, to preserve the value of the Company after the Closing Date, the Merger
Agreement contemplates, among other things, that Employee shall enter into this
Agreement;

WHEREAS, Employee possesses valuable confidential information and knowledge
regarding the Company’s business, and the parties agree that the non-competition
and non-solicitation covenants contained herein are reasonable and no broader
than necessary to protect the goodwill of the Company after the Closing Date;
and

WHEREAS, this Agreement shall supersede and replace in all respects the Prior
Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. EFFECTIVE DATE AND TERM OF EMPLOYMENT.

The term of this Agreement shall become effective on the Closing Date (hereafter
the “Effective Date”) and shall continue in effect for a one-year period (the
“Retention Term”), unless earlier terminated in accordance with Section 7 (the
“Term”). If Employee remains employed by the Company after expiration of the
Retention Term, such continued employment shall be on such terms and conditions
as may be established from time to time by the Company. Notwithstanding the
foregoing, if the Merger Agreement terminates without the Closing (as defined in
the Merger Agreement) occurring, then this Agreement shall terminate upon the
termination of the Merger Agreement in accordance with its terms.



--------------------------------------------------------------------------------

2. POSITION AND DUTIES.

a. During the Term, Employee shall serve as President of the Company, reporting
to the Parent’s President of Small Planet Foods or such other person as the
Parent may designate. Employee shall have such duties and responsibilities as
the Parent shall assign from time to time, including without limitation:
(1) guiding business operations and external communications during the
transition period following the Merger; (2) assisting in the development of the
Company’s business objectives, policies and plans to achieve revenue,
profitability and development goals in line with the Company’s objectives;
(3) assisting in the development and execution of an integration plan between
the Parent and the Company; (4) maintaining and fostering vendor, supplier,
customer, industry, and other business relationships; (5) serve as a cultural
steward, keeping employees engaged & positively representing to employees the
benefits of the Merger; and (6) consulting on opportunities for the Parent more
broadly. Employee’s duties will be conducted principally from the Company’s
offices in Berkeley, California, with travel to such other locations as required
by the Company, which may include without limitation travel to customer sites,
industry events and facilities of the Company and its affiliates; provided,
however, that such travel shall generally be consistent, in aggregate duration
and geographic scope, with Employee’s historic Company business travel.

b. During the Term, Employee shall devote his full business time (excluding
periods of vacation and reasonable periods of absence due to sickness, personal
injury or other disability), energy and skill to the performance of his duties
with the Company.

 

3. SALARY AND BONUS.

a. Base Salary. During the Term, as compensation for the services to be rendered
by Employee to the Company pursuant to this Agreement, the Company shall pay to
Employee a base salary at the annual rate of $400,000 (the “Base Salary”). Any
Base Salary payable hereunder shall be paid in accordance with the Company’s
regular payroll practices, as in effect from time to time.

b. Retention Bonuses. If (x) Employee remains actively employed with the Company
during the Retention Term, and (y) Employee does not become eligible for the
payments provided in Section 8.a below because Employee remains employed with
the Company beyond the Retention Term, then the Company will pay Employee a
retention bonus in the amount of $450,000, less applicable withholdings, paid in
a single payment on the 61st day after the Termination Date (as defined below).
For purposes of this Agreement, periods on short term or long term disability
leave in excess of 90 consecutive calendar days shall not constitute active
employment.

c. Bonus for Prior Employment. Employee will receive a payment for his
participation in the Company FY15 Cash Incentive Program in place immediately
prior to the Closing Date (the “Prior Incentive Plan”), with calculation of the
payment based on achievement of target performance and pro-rated based on the
portion of the FY15 occurring prior to the Closing Date. The payment shall be
made at the same time as bonuses thereunder would have been payable with no
requirement that Employee remained employed after the Closing. Except as
provided in this Section 3.c, as of the Closing Date, Employee shall no longer
be eligible for the Prior Incentive Plan.

 

2



--------------------------------------------------------------------------------

d. Bonus for Performance During the Term. During the Term, Employee shall be
eligible for a bonus based 60% on performance targets for Net Sales and Adjusted
Operating Income and 40% on performance against key integration duties, as
outlined in Section 2, with specific targets for the quantitative inputs
determined by the Parent within two months following the Closing Date. The
target bonus payout will be 70% of the Base Salary. The bonus shall be payable
within sixty-one (61) days after the end of the Retention Term and, except as
set forth in Section 8.a, payment shall be subject to Employee’s continued
employment through the Retention Term.

e. Stock Options. Employee will not be eligible to participate in any of the
Parent or the Company stock plans during the term of this Agreement.

 

4. EMPLOYEE BENEFITS.

a. Following the Effective Date, Employee shall initially be entitled to
participate in or receive benefits under the employee benefit plans of the
Company in which Employee participated as of the date immediately preceding the
Effective Date, with such benefits continuing during the Term until such time as
Employee may be transitioned to participate in the employee benefit plans and
programs generally available to similarly-situated employees of the Parent, as
determined by the Parent and to the extent that Employee meets the eligibility
requirements for each individual plan or program. Neither the Parent nor the
Company guarantee the continuation of any employee benefit plan that Employee
participates in or has the option to participate in during the Term.
Furthermore, the Parent or the Company may, in its sole discretion, terminate or
modify any employee benefit plan at any time. Except as provided in Sections 8.a
and 8.b, notwithstanding anything herein or the terms of any severance plan,
policy or program of the Parent or the Company, Employee shall not participate
in any severance plan, policy or program of the Parent or the Company.

b. For purposes of determining Employee’s eligibility to participate, vesting
and entitlement to benefits where length of service is relevant (including for
purposes of vacation accrual) under any employee benefit plan of Parent or its
affiliates (other than a defined benefit plan), Parent shall use commercially
reasonable efforts to provide Employee with service credit under each such plan
for his period of service with the Company and predecessors prior to the
Effective Date, except where doing so would cause a duplication of benefits.
Parent and its affiliates shall also use commercially reasonable efforts to
waive all limitations as to preexisting conditions exclusions (or actively at
work or similar limitations), evidence of insurability requirements and waiting
periods with respect to participation and coverage requirements applicable to
Employee under any medical, dental and vision plans of Parent or its affiliates
that Employee may be eligible to participate in after the Effective Date. To the
extent permitted by law and the terms of the applicable Parent or affiliate
employee plan, Parent shall also provide Employee and his eligible dependents
with credit for any co-payments, deductibles and offsets (or similar payments)
made under a Company employee plan for the year in which the Effective Date
occurs under the applicable Parent or affiliate medical, dental and vision plan
for the purposes of satisfying any applicable deductible, out-of-pocket, or
similar requirements under any Parent or affiliate employee benefit plan in the
year in which the Effective Date occurs.

 

3



--------------------------------------------------------------------------------

5. PAID TIME OFF.

Following the Effective Date, Employee shall initially be eligible for paid time
off (paid time off, vacation leave, sick leave, etc.) in accordance with the
policies of the Company in place as of the date immediately preceding the
Effective Date and continuing until such time as Employee may be transitioned to
participate in the paid time off programs generally available to
similarly-situated employees of the Parent, which may be amended from time to
time during the Term. Any vacation or paid time off accrued but unused by
Employee as of immediately prior to the Effective Date shall be credited to
Employee following the Effective Date (“Carry Over Vacation”). Any vacation
accruals under the Parent’s vacation policies shall take into account the
balance of any Carry Over Vacation and no Carry Over Vacation shall be subject
to forfeiture.

 

6. EXPENSE REIMBURSEMENT.

During the Term, the Company shall reimburse Employee for his reasonable
business expenses in accordance with the Company’s expense reimbursement
policies, as they may be amended from time to time. In the event Employee’s
employment should terminate for any reason as set forth in Section 7 below, the
Company shall reimburse Employee for his reasonable business expenses incurred
prior to such termination, in accordance with the terms of the Company’s expense
reimbursement policy as in effect at the time, provided that Employee submits a
proper expense reimbursement request within thirty (30) days of the date of such
termination.

 

7. TERMINATION OF EMPLOYMENT.

a. Employee’s employment with the Company under the terms of this Agreement will
terminate upon:

 

  (i) Expiration of the Retention Term;

 

  (ii) The Company providing written notice to Employee of the termination of
Employee’s employment, effective as of the date stated in such notice;

 

  (iii) The Parent’s receipt of Employee’s written resignation from the Company,
effective as of the date indicated in such resignation, or at such earlier date
as the Parent in its sole discretion shall determine;

 

  (iv) Employee’s death.

b. The date upon which Employee’s termination of employment with the Company is
effective is the “Termination Date.” Except as expressly provided in Sections
8.a or 8.b., as applicable, upon the termination of Employee’s employment
hereunder, Employee shall have no further rights to any compensation or benefits
from the Parent or the Company.

 

4



--------------------------------------------------------------------------------

8. PAYMENTS UPON TERMINATION.

a. Expiration of the Anticipated Term; Without Cause by the Company; For Good
Reason by Employee. If Employee’s employment is terminated (x) upon expiration
of the Retention Term, by either the Company or Employee for any reason, or
(y) prior to the expiration of the Retention Term, either (A) by the Company
without Cause or (B) by the Employee for Good Reason, then Employee shall be
eligible to receive the following payments and benefits:

(i) Employee shall be entitled to receive (x) his Base Salary earned through the
Termination Date and payment for any earned but unused vacation time;
(y) payment of the bonus described in 3.d above (determined on a pro-rata basis
and based on the greater of target or actual results for terminations prior to
the expiration of the Retention Term) to be paid within 61 days of Termination
Date, and (z) any accrued and vested amounts due under any employee benefit
plans maintained by the Company or Parent in which Employee participates; and

(ii) subject to Employee’s execution and delivery to the Company of a written
general release, substantially in the form attached as “Exhibit A” hereto, and
provided that the release has become effective and non-revocable, and further
provided Employee’s continued compliance with the terms of such release and
Section 9 hereof, the Company shall

 

  A. pay Employee as severance pay an amount equal to two (2) years of his
annual Base Salary in equal installments in accordance with the Company’s
ordinary payroll practices during the twenty-four (24) month period that begins
on the Termination Date; and

 

  B. pay to Employee a retention bonus of $450,000, less applicable
withholdings, paid in a single payment on the 61st day after the Termination
Date; and

 

  C. pay to Employee a lump sum payment of $280,000, less applicable
withholdings, which amount is equal to Employee’s annual bonus potential, paid
in a single payment on the 61st day after the Termination Date; and

 

  D. continue to provide Employee with all medical benefits provided to Employee
immediately prior to such termination for so long as Employee continues to be
eligible to participate in the applicable medical benefit plan pursuant to which
such benefits were provided. Further, Company or Parent will provide Employee
with a lump sum payment equivalent to 18 months of COBRA payment with the
intention that Employee be able to use such funds to continue medical benefits
under COBRA. Such payment will be made by the 61st day following the Termination
Date.

b. Other Termination. If Employee’s employment with the Company terminates prior
to the expiration of the Retention Term by reason of:

 

  (i) Employee’s abandonment of Employee’s employment or resignation for any
reason other than Good Reason;

 

5



--------------------------------------------------------------------------------

  (ii) termination of Employee’s employment by the Company for Cause; or

 

  (iii) Employee’s death.

then the Company will pay to Employee, or Employee’s beneficiary or Employee’s
estate, as the case may be, such base salary and paid time off that has been
earned but not paid to Employee as of the Termination Date and any Annual Bonus
for a period before close that has not been paid. Employee shall not be entitled
to receive any Annual Bonus or portion thereof for the post close period.

c. Definitions.

(i) For purposes of this Agreement, “Cause” shall mean: (1) the failure of
Employee to perform his material employment-related duties (other than any such
failure as a result of Employee’s sickness, personal injury, disability or
death), which failure has not been cured by Employee within 30 business days of
Employee’s receipt of written notice of such failure from the Company,
(2) Employee’s engaging in intentional misconduct that has caused or is
reasonably expected to result in material injury to, or materially impair the
goodwill of, the Company or any of its affiliates, (3) Employee’s knowing and
intentional violation of any material Company policy; (4) Employee’s indictment
or conviction of, or entering a plea of guilty or nolo contendere to, a crime
that constitutes a felony, or (5) the breach by Employee of any of his material
obligations under any material written agreement or covenant with the Company or
any of its affiliates (including, but not limited to, this Agreement and any
other written covenant or agreement with the Company or any of its subsidiaries
not to disclose any information pertaining to the Company or any of its
subsidiaries or not to compete or interfere with the Company or any of its
subsidiaries).

(ii) For purposes of this Agreement, “Good Reason” shall mean either (1) a
material reduction of Employee’s Base Salary or Annual Bonus; or (2) the
relocation of Employee’s primary worksite more than fifty (50) miles from the
location of the Company’s headquarters as of the Effective Date without his
prior consent. Notwithstanding the foregoing, before Employee may resign for
Good Reason, (A) Employee must provide the Company with written notice within
thirty (30) days of the initial event that Employee believes constitutes “Good
Reason” specifically identifying the facts and circumstances claimed to
constitute the grounds for Employee’s resignation for Good Reason and the
proposed termination date (which will not be less than thirty (30) days after
the giving of written notice hereunder by Employee to the Company), and (B) the
Company must have an opportunity of at least thirty (30) days following delivery
of such notice to cure the Good Reason condition and the Company must have
failed to cure such Good Reason condition during that 30 day period.

 

9. RESTRICTIVE COVENANTS.

Employee acknowledges that: (i) Employee has received significant benefit as a
result of the Merger; (ii) Employee has a major responsibility for the
operation, development and growth

 

6



--------------------------------------------------------------------------------

of the Company business; (iii) Employee’s work for the Company has brought
Employee and will continue to bring Employee into close contact with
“Confidential Information” (as defined below); and (iv) the agreements and
covenants contained in this Section 9 are essential to protect the business
interests of the Parent and the Company and that the Company will not enter into
this Agreement but for such agreements and covenants. Accordingly, Employee
covenants and agrees to the following:

a. Confidential Information. Both during the term of Employee’s employment under
this Agreement and indefinitely after Employee is no longer employed by the
Company, Employee shall not, directly or indirectly, (i) knowingly use for an
improper personal benefit any “Confidential Information” (as defined below) that
was acquired by, learned by or disclosed to Employee by reason of Employee’s
employment with the Company (before or after the date of this Agreement), or
(ii) disclose any such Confidential Information to any person, business or
entity, except in the proper course of Employee’s duties as an employee of the
Company. As used in this Agreement, “Confidential Information” means any and all
confidential or proprietary information of the Parent, the Company, and their
affiliates that is not generally known to the public, including, without
limitation, business, financial, marketing, technical, developmental, operating,
performance, know-how, and process information, drawings and designs, customer
information, and other trade secret information, now existing or hereafter
discovered or developed. Confidential Information shall include information in
any form whatsoever, including, without limitation, any digital or electronic
record-bearing media containing or disclosing such information. The provisions
of this Section 9.a shall not apply to information that has become generally
available to the public other than as a result of a disclosure by Employee. In
the event that Employee is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, then Employee will notify the Parent within two (2) business days
of Employee’s actual knowledge of the request or requirement so that the Parent
or the Company may seek an appropriate protective order. If, in the absence of a
protective order or the receipt of a waiver hereunder, Employee is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, Employee may disclose such
Confidential Information to the tribunal; provided, however, that Employee shall
use Employee’s reasonable best efforts to obtain, at the expense and reasonable
request of the Company, an order or other assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as the Company shall designate. Employee acknowledges that all
Confidential Information is the exclusive property of the Company. Employee
acknowledges that Employee’s entire work product, including working drafts and
work sheets, shall be the sole property of the Company, and that Employee will
have no rights, title or interest in any such material whether prepared by
Employee alone, by others or by Employee in conjunction with others.

b. Non-Competition. For a period beginning on the Effective Date and ending on
the two-year anniversary of the Effective Date, Employee shall not, without the
prior written consent of the Parent, participate, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director,
manager, joint venturer, investor, lender, consultant or in any capacity
whatsoever (within the United States of America, or in any country where the
Company does business or has reasonable plans to do business as of the Effective
Date) in a

 

7



--------------------------------------------------------------------------------

business engaged in the manufacturing or sale of products in the same Nielsen
product category (utilizing the most granular Nielsen product category such as
macaroni and cheese as opposed to food or snacks) as any Company product in
existence as of the Closing Date, or any product that, as of the Closing Date,
the Company has taken reasonable steps to develop (including, but not limited
to, meeting with management teams or entering into preliminary or definitive
term sheets, letters of intent, purchase agreements, or other similar
arrangements or agreements); provided, however, that such participation shall
not include the mere ownership of not more than five percent (5%) of the total
outstanding stock of a publicly held company.

c. Customer Non-Solicitation. For a period beginning on the Effective Date and
ending on the two-year anniversary of the Effective Date, Employee shall not,
directly or indirectly, in any manner or capacity, solicit, request, advise, or
induce any customer, supplier, vendor or other business contact of the Company
as of the Effective Date to cancel, curtail, or otherwise change its
relationship adversely to the Company, or interfere in any manner with the
relationship between the Company and any of its customers, suppliers, vendors or
other business contacts as of the Effective Date. Any general advertisement
shall not constitute a breach of this Section 9.c.

d. Employee Non-Solicitation. For a period beginning on the Effective Date and
ending on the two-year anniversary of the Effective Date, Employee shall not in
any capacity, either separately or in association with others, solicit for
employment or endeavor in any way to entice away from employment with the
Company any person that had been an employee of the Company within the six month
period preceding the Effective Date. Any general advertisement or solicitation
shall not constitute a breach of this Section 9.d.

e. Nondisparagement. Employee agrees (whether during or after Employee’s
employment with the Company) not to issue, circulate, publish or utter any
comments or statements to the press or other media, the Company’s or any of its
affiliates’ employees, consultants or any individual or entity with whom the
Company or any of its affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (i) the conduct of the
business of the Company or any of its affiliates (including, without limitation,
any products or business plans or prospects); or (ii) the business reputation of
the Company, any of its affiliates, or any of their products, or their past or
present officers, directors or employees.

f. Return of Property. Upon termination of his employment with the Company and
its affiliates or at any time as the Company requests, Employee will promptly
deliver to the Company all documents (whether prepared by the Company, an
affiliate, Employee or a third party) relating to the Company, an affiliate or
any of their businesses or property that Employee may possess or have under
Employee’s direction or control other than documents provided to Employee in
Employee’s capacity as a participant in any employee or compensation benefit
plan, policy or program of the Company or under which Employee is otherwise a
beneficiary of a benefit or legal right.

g. Remedies. Employee acknowledges that (i) Employee has had an opportunity to
seek the advice of counsel in connection with this Agreement; (ii) the
restrictive covenants set forth in this Section 9 (the “Restrictive Covenants”)
are reasonable in scope and in all other respects; (iii) any violation of the
Restrictive Covenants will result in irreparable injury to the

 

8



--------------------------------------------------------------------------------

Company; (iv) money damages may not be an adequate remedy for the Company in the
event of a breach of any of the Restrictive Covenants by Employee; and
(v) specific performance in the form of injunctive relief would be an
appropriate remedy for the Company. If Employee breaches or threatens to breach
a Restrictive Covenant, the Company shall be entitled, in addition to all other
remedies, to seek an injunction restraining any such breach, without any bond or
other security being required and without the necessity of showing actual
damages.

h. Severability. If any of the Restrictive Covenants, or any part thereof, are
held to be invalid or unenforceable, the same shall not affect the remainder of
the covenant or covenants, which shall be given full effect, without regard to
the invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

 

10. ARBITRATION

a. The parties mutually agree that they will each consider in good faith
submitting to voluntary mediation all claims, disputes, controversies, or
disagreements of any kind whatsoever arising out of this Agreement or otherwise
in connection with Employee’s employment or the termination of Employee’s
employment, including any Claims that may arise between Employee and the
Company’s officers, directors, executives, affiliates or agents and their
capacity as such (“Claims”).

b. The parties mutually agree that all Claims that are not resolved through
mediation shall be submitted to final and binding arbitration pursuant to the
Federal Arbitration Act and the arbitration will be conducted before the
American Arbitration Association (“AAA”) or the Judicial Arbitration and
Mediation Services (“JAMS”), in accordance with the then-existing rules of the
AAA or JAMS. The selection between AAA and JAMS shall be made by the claimant
first filing for arbitration. The parties mutually agree that any such
arbitration shall be conducted in San Francisco, California, or such other
location as the parties mutually agree upon, and that such arbitration shall be
the sole and exclusive forum and venue for resolving any claims, disputes or
controversies between the parties. The initiating party of any disagreement,
dispute or claim must deliver a written request for arbitration to the
responding party within the applicable statute of limitations of the date when
the disagreement, dispute or claim first arose. Any failure to timely request
arbitration shall constitute a waiver of all rights to raise any claim in any
forum. The arbitrator must issue a written award setting forth the essential
findings and conclusions on which the award is based. Either party may request
necessary discovery pursuant to the applicable rules of the arbitration or as
determined by the arbitrator.

c. Claims covered by this arbitration provision include, but are not limited to
the following: (1) alleged violations of federal, state, or local constitutions,
statutes, regulations, or ordinances, including, but not limited to,
anti-discrimination and harassment laws, wage and hour laws, and employment
laws; (2) allegations of a breach of a contractual obligation including, without
limitation, breach of the Restrictive Covenants; (3) alleged violations of
public policy; and (4) any tort, defamation, fraud or emotional distress claims.

 

9



--------------------------------------------------------------------------------

d. The following are expressly excluded from this arbitration provision and are
not covered by this Agreement: (1) claims related to Workers Compensation or
unemployment insurance; (2) claims by the Company seeking from a court any
interim or provisional relief (including but not limited to temporary or
permanent injunctive relief) to protect or enforce rights and obligations
created by Section 9 of this Agreement; (3) administrative claims filed with
government agencies such as the Equal Employment Opportunity Commission (EEOC),
the Department of Fair Employment and Housing (DFEH), or the National Labor
Relations Board (NLRB); and, (4) claims that are expressly excluded from
arbitration by statute.

e. In consideration for the Employee’s employment hereunder, the parties hereto
mutually agree that final and binding arbitration is the exclusive means for
resolving the claims outlined in this Agreement. This Agreement is a waiver of
all rights the parties hereto may have to a civil court action on any dispute
outlined by this Agreement. Accordingly, only an arbitrator, not a judge or
jury, will decide the dispute, although the arbitrator has the authority to
award any type of relief that could otherwise be awarded by a judge or jury,
including injunctive relief; provided, however, that either party shall have the
right to seek interim injunctive relief from a court of competent jurisdiction
to the extent permitted by any applicable statute governing arbitrations. The
award of the Arbitrator shall be binding on the parties to the fullest extent
permitted, subject to any limited statutory right to appeal as provided by law.
Judgment upon the award of the Arbitrator may be entered in any court having
proper jurisdiction and enforced as provided by law.

f. Each party shall initially bear its own costs and attorney’s fees. The
Company shall pay the arbitrator’s fees and related administrative expenses in
any such matter submitted to arbitration. The arbitrator may award reasonable
attorney’s fees, together with any costs and expenses, incurred in connection
with arbitration as determined by the arbitrator.

 

11. CODE SECTION 409A

a. Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Employee, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Employee has a “separation from
service” within the meaning of Section 409A.

b. Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixty first (61st) day following Employee’s
separation from service, or, if later, such time as required by Section 11(c).
Except as required by Section 11(c), any installment payments that would have
been made to Employee during the sixty (60) day period immediately following
Employee’s separation from service, but for the preceding sentence, will be paid
to Employee on the sixty first (61st) day following Employee’s separation from
service and the remaining payments shall be made as provided in this Agreement.

 

10



--------------------------------------------------------------------------------

c. Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Payments, if
any, that are payable within the first six months following Employee’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six months and one day following the date of
Employee’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following Employee’s separation from service, but prior to the six month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable, but no later than (60) days after the date of
Employee’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

d. The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

e. Employee agrees and understands that he is not relying upon the Company or
its counsel for any tax advice regarding the tax treatment of the payments made
or benefits received pursuant to this Agreement and, except for any tax
withholding obligation of the Company with respect to such payments, Employee
agrees that he is responsible for determining the tax consequences of all such
payments and benefits hereunder, including but not limited to those which may
arise under Section 409A of the Code, and for paying taxes, if any, that he may
owe with respect to such payments or benefits. Notwithstanding the foregoing,
the Company agrees that it shall operate this Agreement in accordance with its
terms and in a manner intended to comply with Section 409A of the Code or an
exemption therefrom.

f. Notwithstanding the foregoing, this Section 11 will not apply to (i) all
payments on separation from service that satisfy the short-term deferral rule of
Treas. Reg. §1.409A-1(b)(4), (ii) the portion of the payments on separation from
service that satisfy the requirements for separation pay due to an involuntary
separation from service under Treas. Reg. §1.409A-1(b)(9)(iii), and (iii) any
payments that are otherwise exempt from the six month delay requirement of the
Treasury Regulations under Section 409A. Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee
during any calendar year will not affect the amount of expenses

 

11



--------------------------------------------------------------------------------

eligible for reimbursement or in-kind benefits provided to Employee in any other
calendar year, (y) the reimbursements for expenses for which Employee is
entitled to be reimbursed will be made on or before the last day of the calendar
year following the calendar year in which the applicable expense is incurred,
and (z) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.

 

12. ADJUSTMENT OF PAYMENTS FOLLOWING A CHANGE IN CONTROL.

a. Notwithstanding any other provision of this Agreement to the contrary, in the
event that any economic benefit, payment or distribution by the Company to or
for the benefit of Employee, whether paid, payable, distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code (such excise tax,
together with any interest or penalties related to such excise tax, referred to
in this Agreement as the “Excise Tax”), then the value of any such Payments
which constitute “parachute payments” within the meaning of Section 280G of the
Code, as determined by the Accounting Firm (as defined below), will be reduced
by such amount (the “Payment Reduction”) so that the present value of all
Payments (calculated in accordance with Section 280G of the Code and the
regulations thereunder), in the aggregate, equals 2.99 times Employee’s “base
amount” (within the meaning of Section 280G(b)(3) of the Code); provided,
however, that the preceding sentence will not be applicable and Employee’s
Payments will not be reduced under this provision if the Accounting Firm
determines that, on an after-tax basis, Employee would retain a greater amount
of compensation following payment of the Excise Tax on the unreduced amount of
any Payments than the amount of compensation retained following reduction of the
Payments as required under the preceding sentence. Any reduction made pursuant
to this Section 12 shall be made in accordance with the following order of
priority: (i) stock options whose exercise price exceeds the fair market value
of the optioned stock (“Underwater Options”) (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable
(v) Partial Credit Payments (as defined below) and (vi) non-cash employee
welfare benefits. In each case, reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time). “Full Credit Payment”
means a payment, distribution or benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar, determined as if such
payment, distribution or benefit had been paid or distributed on the date of the
event triggering the excise tax. “Partial Credit Payment” means any payment,
distribution or benefit that is not a Full Credit Payment. In no event shall the
Employee have any discretion with respect to the ordering of payment reductions.

b. All determinations required to be made under this Section 12, including
whether and when a Payment is subject to Section 4999 and the assumptions to be
utilized in arriving at such determination and in determining an appropriate
Payment Reduction, will be made by the Company’s outside auditing firm at the
time of such determination (the “Accounting Firm”), which Accounting Firm will
provide detailed supporting calculations to Employee and the Company within
fifteen (15) business days of the receipt of notice from the Company or

 

12



--------------------------------------------------------------------------------

Employee that there will be a Payment that the party giving notice believes may
be subject to the Excise Tax. All fees and expenses of the Accounting Firm will
be borne by the Company. Any determination by the Accounting Firm will be
binding upon the Company and Employee in determining whether a Payment Reduction
is required and the amount thereof, in the absence of material mathematical or
legal error.

c. If, as a result of any uncertainty in the application of Section 4999 at the
time of the initial determination by the Accounting Firm under Section 12.a, the
Accounting Firm subsequently determines that (i) the Payments should have been
reduced or reduced by a larger amount (an “Overpayment”), any such Overpayment,
to the extent actually paid or provided to Employee, shall be repaid by Employee
to the Company in full within thirty (30) days after Employee receives notice of
the Accounting Firm’s determination; provided, however, that the amount of the
Overpayment to be repaid by Employee to the Company shall be reduced to the
extent that the Accounting Firm determines that any portion of the Overpayment
to be repaid will not be offset by a corresponding reduction in the amount of
Employee’s “excess parachute payments” for purposes of Section 280G by reason of
such repayment, or (ii) the Payments should not have been reduced or should have
been reduced by a smaller amount (an “Underpayment”), any such Underpayment
shall be deemed vested and payable by the Company to Employee within thirty
(30) days after the Company receives notice of the Accounting Firm’s
determination, or such later date that such payment becomes vested and due under
its terms.

 

13. MISCELLANEOUS.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be wholly performed within that State, without regard to the conflict of
laws provisions of any jurisdiction which would cause the application of any law
other than that of the State of Delaware.

b. Jurisdiction and Venue. For purposes of claims brought by the Company seeking
from a court any interim or provisional relief (including but not limited to
temporary or permanent injunctive relief) to protect or enforce rights and
obligations created by Section 9 of this Agreement, Employee and the Company
consent to the jurisdiction of the Delaware Court of Chancery and agree that
such court shall be the exclusive forum for the resolution of such claims
seeking interim or provisional relief, and Employee and the Company waive all
personal jurisdiction, venue, and forum non conveniens arguments relating to
such claims in that court. In the event that the Delaware Court of Chancery
lacks subject matter jurisdiction over such a claim, then Employee and the
Company agree to submit to the jurisdiction of any other state or federal court
within the State of Delaware and agree that such courts shall be the exclusive
forum for the resolution of such claim for which the Delaware Court of Chancery
lacks subject matter jurisdiction, and Employee and the Company waive all
personal jurisdiction, venue, and forum non conveniens arguments relating to
such claims in those courts.

c. Successors. This Agreement shall be binding on, and inure to the benefit of,
the Company and its successors and assigns and any person acquiring, whether by
merger, consolidation, or otherwise without further action by Employee.

 

13



--------------------------------------------------------------------------------

d. Waiver of Breach. The waiver by either the Company or Employee of a breach of
any provision of this Agreement shall not operate as, or be deemed a waiver of,
any subsequent breach by either the Company or Employee.

e. Notices. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:

to Employee addressed as follows:

John Foraker

854 A Street

Davis, CA 95616

to the Parent/Company addressed as follows:

c/o General Mills, Inc.

1 General Mills Blvd, M04-F2

Minneapolis, MN 55426-1347

Attention:   Elizabeth M. Nordlie,   VP, President, Small Planet Foods

Facsimile: 763-293-1772

with a copy (which shall not constitute notice) to:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Michael A. Stanchfield

Facsimile: (612) 766-1600

f. Entire Agreement; Modification. This Agreement constitutes the entire
agreement and supersedes and replaces all prior agreements and understandings,
both written and oral, among the parties or any of them, with respect to the
subject matter of this Agreement, including without limitation the Prior
Agreement; it being understood, for the avoidance of doubt, that this Agreement
does not affect Employee’s rights under any stock option or other equity
agreement entered into prior to the Closing. This Agreement may not be amended
except by mutual agreement of the parties in writing.

g. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects by interpreting that invalid or unenforceable
provision as nearly to the original meaning as possible so as to make it valid
and enforceable or, if that is not possible or permitted

 

14



--------------------------------------------------------------------------------

by applicable law, by omitting that invalid or unenforceable provision. To the
extent any provision of this Agreement is determined by a court, arbitrator or
regulatory body to be invalid or unenforceable, the parties shall use their good
faith efforts to address the implications of that invalidity or unenforceability
to preserve the essential understanding of the parties with respect to such
provision.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

i. Survival. The provisions of this Agreement that by their terms or implication
extend beyond the Term, including without limitation Section 9 of this
Agreement, shall survive the termination or expiration of the Term and
termination of Employee’s employment with the Company for any reason.

j. Counterparts; Electronic Signatures. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties agree
that the signatures of the person executing this Agreement may be transmitted
via facsimile or other electronic means and shall be sufficient evidence of the
execution of the Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

GENERAL MILLS, INC.     JOHN M. FORAKER By:  

/s/ Kendall J. Powell

   

/s/ John M. Foraker

Title:  

Chief Executive Officer

    ANNIE’S, INC.     By:  

/s/ Steven L. Richie

    Title:  

Vice President, Legal and Corporate Secretary

   

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE

General Release

NOTICE: This is a very important document, and you should thoroughly review and
understand the terms and effect of this document before signing it. By signing
this General Release you will be releasing the Company from all liability to
you. Therefore, you should consult with an attorney before signing the General
Release. You have twenty-one (21) days from the date of the distribution of
these materials to consider this document. If you have not returned a signed
copy of the General Release by that time, the Company will assume that you have
elected not to sign the General Release. If you choose to sign the General
Release, you will have an additional seven (7) days following the date of your
signature to revoke the agreement, and the agreement shall not become effective
or enforceable until the revocation period has expired. Any revocation must be
in writing and must be received by the Company within the seven (7) day
revocation period.

A. In consideration of the benefits to which John Foraker (the “Employee”) would
not otherwise be entitled, offered to Employee by the Company under the
Retention Agreement dated as of September 8, 2014 (the “Retention Agreement”),
Employee, on behalf of himself and his heirs, executors and assigns, hereby
releases and discharges General Mills, Inc. and its shareholders, affiliates,
subsidiaries (including Annie’s, Inc.), successors, and predecessors, and all of
their employees, agents, attorneys, officers and directors (for purposes of this
General Release, hereinafter collectively referred to as the “Company”) from any
and all claims and/or causes of action, known or unknown, which Employee may
have or could claim to have against the Company up to and including the date of
Employee signing this General Release. This General Release includes, but is not
limited to, all claims arising from or during Employee’s employment or as a
result of the termination of Employee’s employment (except (i) your rights under
the Retention Agreement, (ii) claims for workers’ compensation, (iii) claims
arising after the date on which you sign this General Release; (iv) claims for
vested or accrued benefits under an employee benefit plan; (v) your right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”) or to
participate in an EEOC investigation (provided that the right to recover money
or other individual relief in connection with any EEOC charge or investigation
is waived), (vi) your right to indemnification by the Company whether under an
insurance policy, bylaws or otherwise), whether based on contract, tort, public
policy, wrongful termination, emotional distress, fraud, or any other common law
claims, any and all claims for wages, salary, compensation, payments, penalties
or benefits under any federal, state or local wage law statute, regulation or
ordinance, and all claims arising under federal, state or local laws prohibiting
employment discrimination based upon age, race, sex, religion, disability,
national origin or any other protected characteristic, including, but not
limited to, any and all claims arising under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, any applicable state laws, regulations or ordinances relating
to employment, and/or any claims growing out of any legal restrictions,
expressed or implied, on the Company’s right to control or terminate the
employment of its employees. This General Release does not include or affect
Employee’s ability to apply for unemployment compensation benefits.

 

17



--------------------------------------------------------------------------------

B. Employee represents and warrants that he has not filed any claims, charges or
complaints against the Company with any state or federal court or with any
administrative agency or arbitration tribunal as of the date of this General
Release. Employee further agrees and covenants to the fullest extent permitted
by law to give up all rights to recover individual damages or personal relief in
connection with any administrative or court proceeding relating to Employee’s
employment with or termination of employment from the Company, whether filed
individually, with others, or as part of a class. Employee further agrees that
if he is awarded money damages in connection with any such proceeding, Employee
agrees to assign to the Company all of his rights and interest in and to such
money damages.

C. Employee further understands and agrees that Employee hereby expressly waives
and relinquishes any and all claims, rights or benefits that he may have under
California Civil Code section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”

In connection with such waiver and relinquishment, Employee acknowledges that he
may hereafter discover claims or facts in addition to or different from those
which he now knows or believes to exist with respect to the matters released
herein, but that Employee expressly agrees to fully, finally and forever settle
and release any and all claims, known or unknown, suspected or unsuspected,
which exist or may exist on his behalf against the Released Parties at the time
of execution of this Agreement, including, but not limited to, any and all
claims relating to or arising from Employee’s employment with Company or the
cessation of the employment relationship.

By signing below, Employee agrees to be legally bound by the terms of this
General Release and acknowledges that he has carefully read and completely
understands the terms of this General Release and is signing it knowingly,
voluntarily and without duress, coercion, or undue influence.

IN WITNESS WHEREOF, Employee has executed this Agreement as of the      day of
            ,             .

 

 

John Foraker

 

18